DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 09/27/2021 and 09/28/2021.
Applicant’s amendments filed 09/27/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 4-6 and 8; and the amendment to the specification on 09/28/2021.
Claim Objections
Claims 1-8 are objected to because of the following informalities:
Claim 1 recites “the metal layer” (line 25) which should be replaced with “the first metal layer”.
Claim 1 recites “at first metal layer” (line 27) which should be replaced with “at the first metal layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus et al. (hereinafter Quddus) in view of Hsieh (US 2013/0168761).
With respect to claim 1, Quddus discloses a multi-trench Schottky diode (e.g., Schottky diode device 10CC) (Quddus, Figs. 1, 34, ¶0014-¶0015, ¶0019-¶0044, ¶0070-¶0015, ¶0084-¶0087, ¶0110-¶0111), comprising:
       a semiconductor base layer (12) (Quddus, Fig. 34, ¶0019-¶0021, ¶0110), having a back surface and a front surface opposite to the back surface;

       an epitaxial layer (14) (Quddus, Figs. 24, 26, ¶0020, ¶0110), formed on the front surface of the semiconductor base layer (12), having a unit cell area (102) (Quddus, Fig. 34, ¶0022-¶0036, ¶0110) and a termination area (101), including:
       a termination trench structure (100CC), disposed at a junction of the unit cell area (102) and the termination area (101);
       a first trench structure (211X) (Quddus, Figs. 24, 26, ¶0110), disposed in the termination area (101) by neighboring to the termination trench structure, having a first width (211AX);
       a second trench structure, (211Y) disposed in the termination area (101), separated from the first trench structure (211X), having a second width (211AY) less than the first width (211AX); and
       a third trench structure (211Z), disposed in the termination area (101), separated from the second trench structure (211Y), having a third width (211AZ) less than the second width (211AY);
       an interlayer dielectric (ILD) layer (219) (Quddus, Fig. 34, ¶0028-¶0030, ¶0110), stacked on the termination trench structure (100CC), the first trench structure (211X), the second trench structure (211Y) and the third trench structure (211Z) in the termination area (101), having a first ILD-layer trench (e.g., a dielectric layer 219 laterally overlaps the first trench structure 211X), a second ILD-layer trench (e.g., a dielectric layer 219 laterally overlaps the second trench structure 211Y) and a third ILD-layer trench (e.g., a dielectric layer 219 laterally overlaps the third trench structure 211Z) to be formed at the first trench structure (211X), the - 16-second trench structure  (211Y) and the third trench structure (211Z), respectively;
       a first metal layer (e.g., a field plate portion 44A) (Quddus, Fig. 34, ¶0041-¶0042, ¶0110), stacked on the termination trench structure and extended from the unit cell area (102) to a place between the second trench structure (211Y) and the third trench 
Further, Quddus does not specifically disclose a passivation layer, stacked on the first metal layer in the unit cell area and extended from the unit cell area to be stacked on the metal layer and the third ILD-layer trench in the termination area, further having a first passivation-layer trench, a second passivation-layer trench and a third passivation-layer trench to be formed at first metal layer, the second metal-layer trench and the third ILD-layer trench, respectively; and a second metal layer, coating the first metal layer and the passivation layer in the unit cell area and extending from the unit cell area to be partly stacked on the first passivation-layer trench in the termination area.
However, Hsieh teaches forming an integrated circuit including a Schottky rectifier (Hsieh, Fig. 2A-2B, 3-4, 6B, ¶0001, ¶0009-¶0011, ¶0036-¶0041, ¶0044) comprising a trench termination area (230), wherein a first metal layer with a U-shape structure (e.g., a trenched field plate 233 in Fig. 2B) (Hsieh, Fig. 2A-2B, 3-4, 6B, ¶0037, ¶0040, ¶0044) is formed in the termination trench (231), a passivation layer  (e.g., 208) is formed on the trenched filed plate (233) and extending from the active area into the termination area (230) and having a passivation layer trench on the trenched field plate (233) in the termination area (230), and a second metal layer (e.g., top electrode) coating the passivation-layer trench (208) in the termination area (230) and extending from the active area into the termination area (230).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the multi-trench Schottky diode of Quddus by forming field plate portions of Quddus in the first trench, the second trench, and the third trench as trenched field plates in the termination area as taught by Hsieh, wherein, a passivation layer covers the trenched field plates and having a passivation-layer trench structure, and further forming a second metla layer on the termination area as taught by Hsieh to have a passivation layer, stacked on the first metal layer in the unit cell area and extended from the unit cell area to be stacked on the metal layer and the third ILD-layer trench in the termination area, further having a first passivation-layer trench, a second passivation-layer trench and a 
Regarding claim 2, Quddus in view of Hsieh discloses the multi-trench Schottky diode of claim 1. Further, Quddus does not specifically disclose that a ratio of the first width, the second width and the third width is 7:5:3. However, Quddus teaches that the termination structure (Quddus, Fig. 34, ¶0015, ¶0023, ¶0110) is configured to improve the electrical performance of the semiconductor device by controlling/reducing the effect of electrical field build/up of the semiconductor device to provide more robust semiconductor device; adjacent termination trenches have a width in a range from 0. 1 microns to 2.0 microns, and that the width and the depth of the adjacent termination trenches are optimized to improve electrical performance of the Schottky diode device.
Thus, a person of ordinary skill in the art would recognize that the adjacent termination trenches having corresponding widths of the first width, the second width and the third width of 0.7 microns, 0.5 microns, and 0. 3 microns, respectively; or 1.4 microns, 1.0 microns, and 0. 6 microns, respectively, would have a ratio 7:5:3, and these widths would be within the range of Quddus from 0. 1 microns to 2.0 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the multi-trench Schottky diode of Quddus/Hsieh by optimizing the widths of adjacent termination trenches as taught by Quddus to have a ratio of the first width, the second width and the third width is 7:5:3 in order to improve the electrical performance of the semiconductor device by controlling/reducing the effect of electrical field build/up of the semiconductor device to provide more robust semiconductor device (Quddus, ¶0005, ¶0015, ¶0110, ¶0111).
Regarding claim 4, Quddus in view of Hsieh discloses the multi-trench Schottky diode of claim 1. Further, Quddus discloses the multi-trench Schottky diode, wherein the epitaxial -17-layer (14) further includes a plurality of cell trench structures (23) (Quddus, Fig. 34, ¶0022-¶0025, ¶0031-¶0034, ¶0110-
Regarding claim 5, Quddus in view of Hsieh discloses the multi-trench Schottky diode of claim 1. Further, Quddus discloses the multi-trench Schottky diode, wherein the termination trench structure (100CC) (Quddus, Fig. 34, ¶0022-¶0025, ¶0031-¶0034, ¶0110-¶0111) further includes: a gate oxide layer (212/222), formed in the unit cell area (102) and the termination area (101); and a polysilicon layer (217), formed in the gate oxide layer (212).
Regarding claim 6, Quddus in view of Hsieh disclose the multi-trench Schottky diode of claim 5. Further, Quddus discloses the multi-trench Schottky diode, wherein the first metal layer (e.g., 44) (Quddus, Fig. 34, ¶0041-¶0042, ¶0110) includes a nickel-platinum alloy layer (e.g., 26, a material capable of providing a Schottky barrier structure) (Quddus, Fig. 34, ¶0038-¶0039) stacked on the epitaxial layer (14) and electrically contacting the polysilicon layer (217).
Regarding claim 7, Quddus in view of Hsieh disclose the multi-trench Schottky diode of claim 6. Further, Quddus discloses the multi-trench Schottky diode, wherein the first metal layer (44) (Quddus, Fig. 34, ¶0041-¶0042, ¶0110) includes a titanium layer, a titanium-nitride layer and an aluminum layer (e.g., aluminum-copper layer); the titanium layer is stacked on the nickel-platinum alloy layer (26, the conductive layer 44 connected to Schottky contact  region 26 comprised of nickel-platinum material) and the ILD layer (219), and extends from the unit cell area (102) to another place between the second trench structure (211Y) and the third trench structure (211Z) in the termination area (101); and the titanium-nitride alloy layer is stacked on the titanium layer, the aluminum layer (e.g., aluminum-copper) is further stacked on the titanium-nitride layer, but does not specifically disclose a titanium-tungsten alloy layer; and the titanium-tungsten alloy layer is stacked on the titanium layer; the aluminum layer is further stacked on the titanium-tungsten alloy layer.
However, Quddus teaches a termination structure configured to improve the electrical performance of the semiconductor device by controlling/reducing the effect of electrical field build/up of the semiconductor device to provide more robust semiconductor device, and that titanium and titanium-tungsten material (Quddus, Fig. 34, ¶0039) are capable of providing Schottky barrier structure.
 and the titanium-tungsten alloy layer is stacked on the titanium layer; the aluminum layer is further stacked on the titanium-tungsten alloy layer in order to improve the electrical performance of the semiconductor device by controlling/reducing the effect of electrical field build/up of the semiconductor device to provide more robust semiconductor device (Quddus, ¶0005, ¶0015, ¶0110, ¶0111).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus in view of Hsieh (US 2013/0168761) as applied to claim 1, and further in view of Aichinger et al. (US 2018/0350968, hereinafter Aichinger).
Regarding claim 3, Quddus in view of Hsieh discloses the multi-trench Schottky diode of claim 1. Further, Quddus discloses that the IDL layer (219) (Quddus, Fig. 34, ¶0030, ¶0110) includes a TEOS film, the TEOS film (219) is stacked on the epitaxial layer (14) in the termination area (101), but does not specifically disclose a BPSG film, the BPSG film is stacked on the TEOS film in the termination area.
However, Quddus teaches that the dielectric layer (219) (Quddus, Fig. 34, ¶0030) comprised of a combination a plurality of deposited dielectric layers. Further, Aichinger teaches forming a semiconductor device (Aichinger, Fig. 34, ¶0002-¶0003, ¶0075, ¶0116-¶0122) with improved performance characteristics, wherein an interlayer dielectric layer (210) includes boron phosphorus silicate glass (BPSG) and further includes a deposited oxide layer, e.g., a silicon oxide layer based on tetraethylorthosilicate (TEOS) as precursor material, and forming a silicide contact (e.g., 301) with the semiconductor portion not covered with the interlayer dielectric layer (210).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the multi-trench Schottky diode of Quddus/Hsieh by forming an interlayer dielectric layer including TEOS as precursor material and BPSG material as taught by Aichinger to have a BPSG film, the BPSG film is stacked on the TEOS film in the termination area in order to provide .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0006580 to Quddus in view of Hsieh (US 2013/0168761) as applied to claim 1, and further in view of Carroll et al. (US Patent No. 8,125,083, hereinafter Carroll).
Regarding claim 8, Quddus in view of Hsieh disclose the multi-trench Schottky diode of claim 1. Further, Quddus does not specifically disclose that the second metal layer includes a titanium layer, a nickel layer and a silver layer; the titanium layer is stacked on the first metal layer and the passivation layer, and extends from the unit cell area to be partly stacked on the first passivation-layer trench in the termination area; the nickel layer is stacked on the titanium layer; and the silver layer is stacked on the nickel layer. However, Carroll teaches forming a semiconductor device (Carroll, Figs. 5-7, Col. 3, lines 6-29; Col. 4, lines 11-41; Col. 7, lines 3-67; Cols 8-10) including active area and termination area including electrodes that are intended to be soldered to external conductors, wherein a passivation layer (220) is formed in the termination area (252), and solderable contact (210/310) including a barrier layer (202) comprised of a titanium layer (204) is on the first metal layer (e.g., the source electrode 104), specifically, the titanium layer (204) is stacked on the first metal layer (e.g., the source electrode 104) and the passivation layer (e.g., a portion of the passivation layer 220) to protect electrodes from the acidic fluxes of the lead-free solders, and extends from the unit cell area (251) to be partly stacked on the first passivation layer (220) in the termination area (251); further, the nickel layer (211) is stacked on the titanium layer (204); and the silver layer (212) is stacked on the nickel layer (211).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the multi-trench Schottky diode of Quddus/Hsieh by a second metal layer as solderable electrode of Carroll, wherein the solderable electrode includes a barrier layer comprised of a titanium layer as taught by Carroll to have the second metal layer includes a titanium layer, a nickel layer and a silver layer; the titanium layer is stacked on the first metal layer and the passivation layer, and extends from the unit cell area to be partly stacked on the first-passivation layer trench in the termination area; the nickel layer is stacked on the titanium layer; and the silver layer is stacked on the nickel layer in order to provide improved semiconductor device including electrodes that are intended to be soldered to .
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that “[c]laim 1 of the instant application that only two (33,34) of the trench structures (33, 34, 35) are covered by the first metal layer (5)” (page 5 of Applicant’s Remarks), it is noted that claim 1 does not recite that only two of the trench structures are covered by the first metal layer, specifically,  claims language “a first metal layer, stacked on the termination trench structure and extended from the unit cell area to a place between the second trench structure and the third trench structure in the termination area” does not exclude a first metal layer to be extended further to a place overlapping the third trench structure in the termination area.
Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “only two of the trench structures are covered by the first metal layer” and “the interlayer dielectric (ILD) layer completely separates the epitaxial layer and the first metal layer”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the applicant’s arguments with respect to claim 1 are not persuasive for the above reasons, thus, the rejections of claim 1 is maintained.
Regarding dependent claims 2-8 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891